                   Case 1:10-cr-00394-AWI Document 20 Filed 04/15/21 Page 1 of 2


 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7
                                                           CASE NO. 1:10-CR-0394 AWI
 8      UNITED STATES OF AMERICA,

 9                            Plaintiff                    ORDER FOR RESPONSE FROM
                                                           UNITED STATES TO MOTION FOR
10      v.                                                 COMPASSIONATE RELEASE
11      JAIME ERNESTO RODRIGUEZ-MATA,

12                               Defendant

13

14

15

16
             On February 16, 2021, Defendant Jaime Ernesto Rodriguez-Mata, appearing pro se, moved
17
     for early release under 18 U.S.C. § 3582(c) and the First Step Act. See Doc. No. 14. On February
18
     18, 2021, the Court referred Defendant’s motion to the Federal Defender’s Office for the Eastern
19
     District of California, pursuant to Eastern District of California General Order No. 595, and
20
     provided 21 days for Defendant to file a supplemental motion or notice of intent to stand on the
21
     original pro se motion. Doc. No. 15.
22
             Defendant filed a supplemental motion on April 6, 2021. Doc. No. 16. Upon review, the
23
     Court has concluded that a response from the United States would be helpful in deciding
24
     Defendant’s motion, particularly with respect to Defendant’s apparent status as a deportable alien
25
     and arguments with respect to the sentencing enhancement applied to Defendant’s incarceration.
26
     Id. at 1-2.
27
             The United States is therefore given 14 days from electronic service of this order to file a
28
              Case 1:10-cr-00394-AWI Document 20 Filed 04/15/21 Page 2 of 2


 1 response to Defendant’s motion. See Doc. Nos. 14 and 16. Defendant will then have seven days

 2 from electronic service of that response to file a reply if Defendant wishes to do so. Given the

 3 pandemic, the Court will consider reasonable requests for relief from this briefing schedule upon a

 4 showing of good cause.

 5
     IT IS SO ORDERED.
 6

 7 Dated:    April 15, 2021
                                                SENIOR DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
